Per. Curiam,
There was no final judgment in this case. The order of the court below was: “ Stated case is quashed, and new trial granted.” We are of opinion that the-case stated was properly quashed, for the reason that it failed to disclose facts necessary to an intelligent judgment. It ought to be understood that the court cannot go outside of the case stated for its facts, nor can it assume them by way of inference. The case stated having been quashed, the action in the court below stood precisely as if no case stated had been agreed upon.'
The judgment is affirmed, and a procedendo awarded.